ORDER

PER CURIAM.
Herbert Miller (husband) and Martha Fern Miller (wife) were married on March 16,1991 in Callaway County, Missouri. They separated on or about August 21, 1993. On September 3, 1993, wife filed a petition for dissolution of marriage. A decree of dissolution was entered on December 9, 1994 paralleling a division of property made by the parties. Husband appeals the trial court’s division of marital property.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).